DETAILED ACTION
This communication is in response to the Response to Non-Final Office Action with amendments and arguments filed on January 27, 2021. Claims 1-20 are pending and have been examined.
Applicant’s amendment filed on January 27, 2021 has been entered. 
In view of the amendment to the abstract, the objection to the specification has been withdrawn.
In view of the amendment to the claims, the amendment of claims 1-6, 8-14, and 16-19 and the addition of new claim 20 has been acknowledged and entered.  
In view of the amendment to claims 11 and 19, the objections to claims 11 and 19 have been withdrawn.
In view of the amendment to claims 1-15, the interpretation of the claims under 35 U.S.C. §112(f) and the rejections under 35 U.S.C. §112(a) and 35 U.S.C. §112(b), has been withdrawn.
In light of the amendments to claims 1-6, 8-14, and 16-19, the rejection of claims 1-19 under 35 U.S.C. §103 has been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Tsujikawa teaches a signal processing apparatus (the multichannel acoustic signal processing system; See Figure 3; Tsujikawa, ¶ [0025]) comprising: a detection unit (first feature calculators 1-1 to 1-M; Tsujikawa, ¶ [0025]) configured to perform a Tsujikawa, ¶¶ [0025] and [0100]) captured by a plurality of microphones arranged at mutually different positions (“The present invention may be applied to applications such as a multichannel acoustic signal processing apparatus for separating the mixed acoustic signals of voices and noise of a plurality of talkers observed by a plurality of microphones arbitrarily arranged”; Tsujikawa, ¶¶ [0025] and [0100]); [and] a determination unit (similarity calculator 2; Tsujikawa, ¶ [0025]) configured to determine a degree of similarity between two or more of the plurality of sound signals in which voice is detected by the detection unit (“a similarity calculator 2 that receives the first features and calculates an inter-channel similarity”; Tsujikawa, ¶ [0025]). However, Tsujikawa does not specifically teach one or more processors functioning by executing instructions stored in one or more memories as the following units…and a control unit configured to cause a suppressing process for suppressing the voice contained in at least one of the two or more of the plurality of sound signals to be performed in a case where a determination that the degree of similarity between the two or more of the plurality of sound signals is less than a threshold is determined by the determination unit, and to cause the suppressing process not to be performed in a case where a determination that the degree of similarity between the two or more of the plurality of sound signals is not less than the threshold is determined by the determination unit. 
Abuelsaad does teach one or more processors (“computer 300 suitable for executing teleconference management program 101… [including] one or more processor(s) 304”; Abuelsaad, ¶ [0040]) functioning by executing instructions stored in one or more memories (computer 300 includes “a memory 306 including, a RAM 316, and a cache 318, a persistent storage 308” where “program instructions for teleconference management program 101 may be stored in the persistent storage 308”; Abuelsaad, ¶¶ [0040], [0043]), and a control unit configured Abuelsaad, ¶ [0037]) for suppressing the voice contained in at least one of the two or more of the plurality of sound signals (“At step S207, teleconference management program 101 dynamically mutes an audio signal corresponding to a non-relevant set of utterances” the voice is suppressed by muting of the audio signal containing irrelevant utterances; Abuelsaad, ¶ [0037]). 
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in the independent claims.
More specifically, the limitation of “a control unit configured to cause a suppressing process for suppressing the voice contained in at least one of the two or more of the plurality of sound signals to be performed in a case where a determination that the degree of similarity between the two or more of the plurality of sound signals is less than a threshold is determined by the determination unit, and to cause the suppressing process not to be performed in a case where a determination that the degree of similarity between the two or more of the plurality of sound signals is not less than the threshold is determined by the determination unit” is not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ono et al. (U.S. Pat. App. Pub. No. 2014/0180685, hereinafter Ono) discloses a signal processing device and method for removing a speech content from a signal.  Though Ono Ono is removing voice in conjunction with the difference between two signals, but Ono is not making the decision to remove the speech content based on the difference between the two signals.
Kohler et al. (U.S. Pat. App. Pub. No. 2017/0351485, hereinafter Kohler) teaches audio reduction in an immersive audio environment. Kohler discusses off target speech being a problem in some systems, leading to volume attenuation for non-targets. However, they only explore attenuation of background noise for the target user in the environment, rather than attenuation of voice as delivered to the non-target user in the environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SES/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
02/18/2021